

OMNIBUS AMENDMENT AND WAIVER NO. 2


This Omnibus Amendment and Waiver No. 2 (this “Amendment”), dated as of March 1,
2007, by and between Conversion Services International, Inc., a Delaware
corporation (the “Company”), CSI Sub Corp. (DE), a Delaware corporation (“CSI
Sub”), DeLeeuw Associates, Inc., a Delaware corporation (“DeLeeuw” and, together
with the Company and CSI Sub, the “Credit Parties” and, each a “Credit Party”)
and Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”), amends (i)
that certain Overadvance Side Letter, dated as of February 1, 2006, by and among
the Credit Parties and Laurus (as amended, modified or supplemented from time to
time, the “Overadvance Side Letter”) issued in connection with that certain
Security Agreement, dated as of February 1, 2006 by and among the Credit Parties
and Laurus (as amended, modified or supplemented from time to time, the
“Security Agreement”); (ii) the Common Stock Purchase Warrant, issued by the
Company to Laurus as of August 16, 2004 (as amended, modified or supplemented
from time to time, the “2004 Warrant”) and (iii) the Option, issued by the
Company to Laurus as of February 1, 2006 (as amended, modified or supplemented
from time to time, the “2006 Option” and, together with the Overadvance Side
Letter, the Security Agreement, the 2004 Warrant and the other Ancillary
Agreements (as defined in the Securities Agreement), the “Loan Documents”).
Capitalized terms used but not defined herein shall have the meanings given them
in the Security Agreement.


WHEREAS, the Credit Parties and Laurus have agreed to make certain changes to
the Overadvance Side Letter and the Warrants as set forth herein; and
 
WHEREAS, the Credit Parties and Laurus have agreed that the Credit Parties shall
repay to Laurus $2,084,237 of the Overadvance (as defined in the Overadvance
Side Letter) outstanding as of the date hereof; and
 
 
WHEREAS, the Company wishes to issue to Laurus a warrant in the form of Exhibit
A hereto (as amended, modified and/or supplemented from time to time, the “2007
Warrant”) in repayment of the remaining $500,000 of the Overadvance outstanding
as of the date hereof (after giving effect to the Cash Repayment (as defined
below)), which warrant is exercisable for up to 1,785,714 shares of the
Company’s Common Stock (subject to adjustment as set forth therein) upon the
cashless exercise by the holder thereof for an imputed exercise price of $0.01
per share in connection with this Amendment; and
 
WHEREAS, as of December 29, 2006, (i) McKnight Associates, Inc. (“McKnight”) has
been merged with and into CSI Sub with CSI Sub as the surviving corporation (the
“McKnight Merger”) and Integrated Strategies, Inc. (“Integrated”) has been
merged with and into DeLeeuw with DeLeeuw as the surviving corporation (the
“Integrated Merger” and together with the McKnight Merger, the “Mergers”); and
 
WHEREAS, as of December 29, 2006, CSI Sub Corp. II was dissolved (the
“Dissolution” and together with the Mergers, the “Reorganization”).


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 

--------------------------------------------------------------------------------


 
REPAYMENT OF OVERADVANCE; ISSUANCE OF WARRANT.  
 
1.    Pursuant to the terms and conditions set forth in this Amendment, on the
date hereof, the Company shall repay in full the Overadvance outstanding as of
the date hereof (i.e. $2,584,237) by (i) remitting to Laurus $2,084,237 via wire
transfer in immediately available funds to an account designated in writing by
Laurus (the “Cash Repayment”), and (ii) issuance by the Company to Laurus of the
2007 Warrant in the form attached hereto as Exhibit A exercisable for up to
1,785,714 shares of Common Stock of the Company (subject to adjustment as set
forth therein), upon the cashless exercise by the holder thereof for an imputed
exercise price of $0.01 per share (the “Warrant Payment”). Upon consummation of
the Cash Repayment and the Warrant Payment, the Overadvance Side Letter shall be
terminated and shall be of no further force and/or effect.
 
CONSENT; ASSUMPTION AND ADOPTION AGREEMENT.
 
2.    As of the Consent Effective Date, Laurus hereby consents (the “Consent”)
to the Reorganization; provided that on the Consent Effective Date each Credit
Party shall have executed and delivered to Laurus their respective counterpart
signatures to the Assumption and Adoption Agreement in the form attached hereto
as Exhibit B.
 
AMENDMENTS
 
3.    Amendment to 2004 Warrant. Effective upon the Waiver Effective Date (as
defined in Section 6 below), Section 10 of the 2004 Warrant is hereby deleted in
its entirety and the following new Section 10 inserted in lieu thereof:
 
“10.    Maximum Exercise. Notwithstanding anything herein to the contrary, in no
event shall the Holder be entitled to exercise any portion of this Warrant in
excess of that portion of this Warrant upon exercise of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unexercised portion of the Warrant or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the exercise of the
portion of this Warrant with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 9.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such exercise, the Holder and its
Affiliates beneficially own more than 9.99% of the then outstanding shares of
Common Stock). As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act.   For
purposes of the second preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such sentence.  For any reason at any time, upon written or
oral request of the Holder, the Company shall within one (1) business day
confirm orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
written notice to the Company and (y) shall automatically become null and void
following notice to the Company upon the occurrence and during the continuance
of an Event of Default (as defined in the Security Agreement), except that at no
time shall the Company be obligated to issue any shares of Common Stock pursuant
to the terms of this Warrant, the Security Agreement or any other Ancillary
Agreement (as defined in the Security Agreement) if the issuance of such shares
of Common Stock would exceed the aggregate number of shares of Common Stock
which the Company may issue pursuant to the terms of this Warrant, the Security
Agreement or any other Ancillary Agreement without violating the rules or
regulations of the Principal Market (the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company obtains the approval of
its stockholders as required by the applicable rules or regulations of the
Principal Market for issuances of Common Stock in excess of such amount.
 
2

--------------------------------------------------------------------------------


 
4.    Amendment to 2006 Option. Effective upon the Waiver Effective Date (as
defined in Section 5 below), Section 1.1 of the 2006 Option is hereby deleted in
its entirety and the following new Section 1.1 inserted in lieu thereof:
 
“1.1    Number of Shares Issuable upon Exercise. From and after the date hereof,
the Holder shall be entitled to receive, upon exercise of this Option in whole
or in part, by delivery of an original or fax copy of an exercise notice in the
form attached hereto as Exhibit A (the “Exercise Notice”), shares of Common
Stock of the Company, subject to adjustment pursuant to Section 4.
Notwithstanding anything herein to the contrary, in no event shall the Holder be
entitled to exercise any portion of this Warrant in excess of that portion of
this Warrant upon exercise of which the sum of (1) the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised portion of the Warrant or the unexercised or
unconverted portion of any other security of the Holder subject to a limitation
on conversion analogous to the limitations contained herein) and (2) the number
of shares of Common Stock issuable upon the exercise of the portion of this
Warrant with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Holder and its Affiliates of any
amount greater than 9.99% of the then outstanding shares of Common Stock
(whether or not, at the time of such exercise, the Holder and its Affiliates
beneficially own more than 9.99% of the then outstanding shares of Common
Stock). As used herein, the term “Affiliate” means any person or entity that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act.   For
purposes of the second preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such sentence.  For any reason at any time, upon written or
oral request of the Holder, the Company shall within one (1) business day
confirm orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
written notice to the Company and (y) shall automatically become null and void
following notice to the Company upon the occurrence and during the continuance
of an Event of Default (as defined in the Security Agreement), except that at no
time shall the Company be obligated to issue any shares of Common Stock pursuant
to the terms of this Warrant, the Security Agreement or any other Ancillary
Agreement (as defined in the Security Agreement) if the issuance of such shares
of Common Stock would exceed the aggregate number of shares of Common Stock
which the Company may issue pursuant to the terms of this Warrant, the Security
Agreement or any other Ancillary Agreement without violating the rules or
regulations of the Principal Market (the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company obtains the approval of
its stockholders as required by the applicable rules or regulations of the
Principal Market for issuances of Common Stock in excess of such amount.
 
3

--------------------------------------------------------------------------------


 
5.    The Company and Laurus agree that, upon execution of this Amendment by the
Company and Laurus, the Company will be deemed to have received notice from
Laurus of Laurus’ waiver of the 4.99% conversion limitation set forth in Section
10 of each of the Warrants and Option, which waiver shall become effective on
the 75th day following the date hereof (the “Waiver Effective Date”).
 
MISCELLANEOUS


6.    Effective Date. This Amendment, other than in respect of the Consent,
shall be effective (the “Effective Date”) on the first date upon which (i) each
Credit Party and Laurus shall have executed and the Credit Parties shall have
delivered to Laurus their respective counterpart signatures to this Amendment.
The Consent shall be effective (the “Consent Effective Date”) on the first date
upon which (i) the Credit Parties shall have repaid, jointly and severally, to
Laurus $2,084,237- via wire transfer in immediately available funds to an
account designated in writing by Laurus to effect the Cash Payment, (ii) the
Company shall have executed before a witness, witnessed and delivered to Laurus
the 2007 Warrant to effect the Warrant Payment, and (iii) the Credit Parties
shall each have executed and delivered to Laurus their respective counterpart
signatures to the Assumption, Adoption and Consent Agreement.
 
7.    Representations, Warranties and Covenants. Each Credit Party hereby
represents and warrants to Laurus that after giving effect to this Amendment:
(i) on the date hereof, all representations, warranties and covenants made by
such Credit Party in connection with the Loan Documents (including, without
limitation, in respect of the 2007 Warrant) are true, correct and complete; and
(ii) on the date hereof, all of each Credit Party’s covenant requirements set
forth in the Loan Documents have been met.


8.    No Waiver of Other Defaults. Upon the occurrence and during the
continuance of any further Events of Default that may occur after date of this
Agreement, Laurus may, at its election, exercise any rights and remedies
authorized by the Loan Documents and/or applicable law. Laurus’ rights and
remedies under the Loan Documents shall be cumulative. Laurus shall have all
other rights and remedies not inconsistent herewith or therewith as provided by
law or in equity. No exercise by Laurus of one right or remedy shall be deemed
an election, and no waiver by Laurus of any Event of Default on the part of the
Company shall be deemed a continuing waiver. No delay by Laurus shall constitute
a waiver, election, or acquiescence by it.
 
9.    Further Assurances. The Company will take such other actions as Laurus may
reasonably request from time to time to accomplish the objectives of this
Agreement.
 
4

--------------------------------------------------------------------------------


 
10.    Registration Rights. If at any time after the date hereof there is not an
effective registration statement covering the shares of Common Stock of the
Company issuable upon exercise of the 2004 Warrant, the 2006 Warrant or the 2007
Warrant (collectively, the “Shares”) and the Company shall determine to prepare
and file with the Securities and Exchange Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of 1933, as amended (the “Securities Act”), of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with a stock option or other employee
benefit plans, then the Company shall include in such registration statement all
of such Shares, subject to customary underwriter cutbacks applicable to all
holders of registration rights. The Company’s registration obligations pursuant
to this paragraph shall continue until the earlier of: (a) the date when all of
the Shares have been sold publicly by Laurus pursuant to an effective
registration statement; or (b) the date when all of the Shares may be sold
without restriction pursuant to Rule 144(k) under the Securities Act.


11.    No Other Changes. Except as specifically set forth in this Amendment,
there are no other amendments, modifications or waivers to the Term Notes or,
Purchase Agreements, and all of the other forms, terms and provisions of the
Term Notes and the Purchase Agreements remain in full force and effect.


12.    Limited References. From and after the Amendment Effective Date, all
references to the Term Note, the Purchase Agreement, the 2004 Warrant and the
2006 Option shall be deemed to be references to the Term Note, the Purchase
Agreement, the 2004 Warrant and the 2006 Option as modified hereby.


13.    Governing Law; Assignments; Counterparts. This Amendment shall be binding
upon the parties hereto and their respective successors and permitted assigns
and shall inure to the benefit of and be enforceable by each of the parties
hereto and their respective successors and permitted assigns. THIS AMENDMENT
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Credit Party and Laurus has caused this Amendment to be
signed in its name effective as of this 1st day of March, 2007.
 

        CONVERSION SERVICES INTERNATIONAL, INC.  
   
   
    By:   /s/ Scott Newman  
Name: Scott Newman
Title: President and CEO
   

 

        CSI SUB CORP. (DE)  
   
   
    By:   /s/ Scott Newman  
Name: Scott Newman
Title: President and CEO
   

 

        DELEEUW ASSOCIATES, INC.  
   
   
    By:   /s/ Scott Newman  
Name: Scott Newman
Title: President and CEO
   

 

        LAURUS MASTER FUND, LTD.  
   
   
    By:   /s/ David Grin  
Name: David Grin
Title: Director
   

 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 
2007 WARRANT
 
7

--------------------------------------------------------------------------------



EXHIBIT B
 
ASSUMPTION, ADOPTION AND CONSENT AGREEMENT
 
8

--------------------------------------------------------------------------------



